DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3 and 15 – 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Goodwin et al. (USPN 4,824,498).

Goodwin et al. disclose a method of covering a surface (Figures; Column 2, lines 47 – 59) comprising: a) providing a plurality of panels (Figures; Column 2, lines 47 – 59), each of the panels comprising a rear surface (Figures 1 and 2, #2, 9, 4 and 8); b) providing an adhesive tape comprising a substrate-side adhesive component (Figures 1 and 2, #14), a panel- side adhesive component (Figures 1 and 2, #12), and a release component (Figures 1 and 2, #10); and c) coupling the panels to a substrate with the adhesive tape in a side-by-side arrangement to cover the substrate (Figure 2; Column 3, lines 35 – 45 and 59 – 65), the substrate-side adhesive component being adhered to the substrate (Figures 1 and 2, #14), the panel-side adhesive component being adhered to the rear surface of the panels (Figures 1 and 2, #12), and the release component being located between the substrate-side adhesive component and the panel-side adhesive component (Figures 1 and 2, #10) as in claim 1. With respect to claim 2, the panels are panels are detachably coupled to the substrate by the adhesive tape (Figures 1 and 2, #10; Column 3, lines 35 – 45 and 59 – 65). Regarding claim 3, the adhesive tape is configured so that upon detaching one of the panels from the substrate, the adhesive tape separates at an interface between the substrate-side adhesive component and the release component or at an interface between the panel-side adhesive component and the release component (Figures 1 and 2, #10; Column 3, lines 35 – 45 and 59 – 65). Dunlap et al. further disclose a method of covering a surface (Figures; Column 2, lines 47 – 59) comprising: a) providing a panel comprising a rear surface having an adhesive tape thereon (Figures 1 and 2, #10, 12 and 14), the adhesive tape comprising a panel-side adhesive component (Figures 1 and 2, #12), a substrate-side adhesive-2-17025-00-US-02-ABP component (Figures 1 and 2, #14), and a release component located between the panel-side adhesive component and the substrate-side adhesive component (Figures 1 and 2, #10); and b) coupling the rear surface of the panel to a substrate comprising a surface (Figures 1 and 2, #2, 9, 4 and 8), wherein the substrate-side adhesive component is adhered to the substrate surface (Figures 1 and 2, #14) and the panel-side adhesive component is adhered to the rear surface of the panel (Figures 1 and 2, #12) as in claim 15. With respect to claim 16, the panels are panels are detachably coupled to the substrate by the adhesive tape (Figures 1 and 2, #10; Column 3, lines 35 – 45 and 59 – 65). Regarding claim 17, the adhesive tape is configured so that upon detaching one of the panels from the substrate surface, the adhesive tape separates at an interface between the substrate-side adhesive component and the release component or at an interface between the panel-side adhesive component and the release component (Figures 1 and 2, #10; Column 3, lines 35 – 45 and 59 – 65). With regard to claim 20, the adhesive tape is an integral laminate structure such that the substrate-side adhesive component, the panel-side adhesive component, and the release component are attached as a single unit prior to use of the adhesive tape (Figures 1 and 2, #10; Column 3, lines 35 – 45 and 59 – 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 14 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (USPN 4,824,498) in view of Bries et al. (USPGPub 2002/0009568 A1).

Goodwin et al. disclose a method of covering a surface (Figures; Column 2, lines 47 – 59) comprising: a) providing a plurality of panels (Figures; Column 2, lines 47 – 59), each of the panels comprising a rear surface (Figures 1 and 2, #2, 9, 4 and 8); b) providing an adhesive tape comprising a substrate-side adhesive component (Figures 1 and 2, #14), a panel- side adhesive component (Figures 1 and 2, #12), and a release component (Figures 1 and 2, #10); and c) coupling the panels to a substrate with the adhesive tape in a side-by-side arrangement to cover the substrate (Figure 2; Column 3, lines 35 – 45 and 59 – 65), the substrate-side adhesive component being adhered to the substrate (Figures 1 and 2, #14), the panel-side adhesive component being adhered to the rear surface of the panels (Figures 1 and 2, #12), and the release component being located between the substrate-side adhesive component and the panel-side adhesive component (Figures 1 and 2, #10). With respect to claim 9, the panels are panels are detachably coupled to the substrate by the adhesive tape (Figures 1 and 2, #10; Column 3, lines 35 – 45 and 59 – 65). Regarding claim 10, the adhesive tape is configured so that upon detaching one of the panels from the substrate, the adhesive tape separates at an interface between the substrate-side adhesive component and the release component or at an interface between the panel-side adhesive component and the release component (Figures 1 and 2, #10; Column 3, lines 35 – 45 and 59 – 65).However, Goodwin et al. fail to disclose the substrate-side adhesive component comprises a removable adhesive layer, the substrate-side adhesive component is configured to be removed from the substrate without damaging the substrate, the panel-side adhesive component comprises a removable adhesive layer, wherein the panel-side adhesive component is configured to be removed from the panel without damaging the panel, and a release component is coupled to an outer surface of one of the panel-side and substrate-side adhesive components.

Bries et al. teach an adhesive tape configured to detachably couple the objects to a substrate (Figure 2, #10), the adhesive tape comprising: a substrate-side adhesive component comprising at least one adhesive layer (Figures 3 and 4, #24); a panel-side adhesive component comprising at least one adhesive layer (Figures 3 and 4, #32); and a release component (Figures 3 and 4, #16); wherein the objects are detachably coupled to the substrate by the adhesive tape (Figure 2), the at least one adhesive layer of the substrate-side adhesive component being adhered to the substrate (Figures 4 and 4, #24), the at least one adhesive layer of the object side adhesive component being adhered to the rear surfaces of the objects (Figures 3 and 4, #32), and the release component being positioned between the substrate-side adhesive component and the object side adhesive component (Figures 3 and 4, #16), the substrate-side adhesive component is configured to be removed from the substrate without damaging the substrate (Figure 7; Paragraph 0045), a release liner covering the at least one adhesive layer of the substrate-side adhesive component (Figures 3 and 4, #18 and 24), upon removing a release liner from the at least one adhesive layer of the substrate-side adhesive component and contacting a wall (Figures), the adhesive tape separates at an interface between the first adhesive layer and the third adhesive layer or at an interface between the second adhesive layer and the third adhesive layer (Figures 3 and 4; Paragraph 0031, 0038 and 0039) and: (1) the first adhesive layer remains coupled to the one of the panels; and (2) the second adhesive layer remains coupled to the wall or the ceiling (Figure 7), and third adhesive layers being flush along the peripheral surface of the adhesive tape so that the peripheral surface of the adhesive tape is a smooth and continuous surface which is free of projections or recesses (Figures 3 and 4, #16, 22 and 28) for the purpose of having an adhesive construction that is removable from one or more objects to which it is adhered (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a multiple adhesive arrangements and layers including a release liner in Goodwin et al. in order to have an adhesive construction that is removable from one or more objects to which it is adhered as taught by Bries et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
August 12, 2022